       Case 4:82-cv-00866-DPM Document 5748 Filed 08/31/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

 LITTLE ROCK SCHOOL DISTRICT,                                     PLAINTIFFS
 et al.

 v.                         No. 4:82-cv-866-DPM

 NORTH LITTLE ROCK SCHOOL DISTRICT,                             DEFENDANTS
 et al.

 EMILY McCLENDON, et al.                                        INTERVENORS

                  REPLY TO INTERVENORS’ RESPONSE TO
                      FACILITIES STATUS REPORT

      Jacksonville/North Pulaski School District (JNPSD), through its attorney

Scott P. Richardson, states as follows for its Status Report:

      Taylor and Bayou Meto Elementary: Filed today is a Motion for Leave to

File Third-Party Complaint. That Complaint is directed against the State for its

refusal to acknowledge this Court’s orders regarding the desegregation of JNPSD in

its facilities, specifically with regard to Bayou Meto Elementary and Taylor

Elementary. The Motion, Brief in Support, and Third-Party Complaint should

answer the majority of the questions about these two remaining schools.

      In short, there is no change in the District’s ability to replace Taylor

Elementary School because there is no change in the State’s position that it will not

fund that replacement. “[A]bsent some curative step,” JNPSD does not anticipate

that Taylor Elementary will be replaced anytime in the near future. There are no

“curative step[s] regarding the funding problem” for replacement of Taylor

Elementary School other than the relief requested in the Third-Party Complaint.



                                           1
       Case 4:82-cv-00866-DPM Document 5748 Filed 08/31/21 Page 2 of 5




School District in Arkansas fund facilities projects with debt service mills. JNPSD’s

total millage rate remains at 48.3: 25 for the Uniform Rate of Tax; 0.9 for dedicated

Maintenance and Operation; and 22.4 Debt Service mills. JNPSD remains one of

the highest millage rates in the State. The average millage rate for school districts

in Arkansas is 38.85 mills. JNPSD is tied with NLRSD for the highest millage in

Pulaski County and is higher than all other Districts in close proximity.

      In May 2019, JNPSD asked the voters of the District for an extension of the

expiration date for the Debt Service mills. That vote caused significant controversy

in the District and narrowly passed with 911 votes for and 808 votes against.

JNPSD does not believe that the voters would support increased millage to self-fund

a facilities replacement project.

      Intervenors suggest that JNPSD continue requesting Partnership Program

funds for replacement of Taylor Elementary. The 2021 Preliminary Facilities

Master Plan maintains the plans approved in 2018. However, there is no

expectation of any change in the State’s position on this project. It is unlikely that

the State will agree to fund this project until Taylor Elementary reaches zero

building value (50 years) in 2031. Tab 6 of JNPSD’s 2021 Preliminary Master Plan

is attached hereto as Exhibit A. This is the narrative that the Intervenors quote in

their Response.

      Middle School: One of the difficulties of starting a new school district is the

lack of data from which to project needs, particularly historical enrollment data.

JNPSD submitted the Middle School project to the State Partnership Program in




                                           2
       Case 4:82-cv-00866-DPM Document 5748 Filed 08/31/21 Page 3 of 5




the Fall of 2017. For the 2015-16 school year, middle school enrollment stood at

approximately 706 scholars. In that school year, JNPSD anticipated enrollment to

increase by 15% over the ten-year period beginning with the 2014-15 school year.

See 2018 Trial Exhibit 72 Tab 4, Enrollment Projections (attached hereto as Ex. B).

In 2016-17 enrollment increased to 776 scholars. JNPSD’s 2018 Master Plan noted

the jump in enrollment and anticipated that enrollment might increase faster than

initially expected. Thus, it anticipated that after five years enrollment may reach

850 students; the size of the middle school phase I project. Despite this, JNPSD

agreed at trial to prioritize facilities replacement over additions to the middle or

high schools. The middle school project application was finally submitted by March

1, 2018 and received funding in April 2019. Enrollment in the middle school has

risen higher than initially expected and more in line with the 2018 Master Plan

projection. It begins this school year (five years after the revised projections were

made) with over 900 scholars.

      Intervenors imply in their Response that listing the Phase II addition in the

2021 Preliminary Master Plan is inconsistent with this Court’s directives. The

Middle School Phase II addition is listed, with the anticipation that the application

to proceed with the Phase II addition would be submitted after the Taylor and

Bayou Meto Elementary School applications were submitted.

      There is a potential solution that JNPSD has shared with the Intervenors.

The federal government through the Elementary and Secondary School Emergency

Relief Fund (“ESSER”) has made funds available to JNPSD to address the impact




                                           3
       Case 4:82-cv-00866-DPM Document 5748 Filed 08/31/21 Page 4 of 5




that COVID-19 continues to have on elementary and secondary schools. ESSER

funds are “one-time” money, meaning they are available for a short time and will go

away if not used. These funds are being administered by the Arkansas Division of

Elementary and Secondary Education (“DESE”). Requested facilities projects using

the funds must be approved by DESE and the Division of Public School Academic

Facilities and Transportation (“DPSAFT”). Note: JNPSD asked DPSAFT if funds

could be used to replace Taylor Elementary and, that request was verbally denied.

      DPSAFT has approved use of ESSER funds for facilities expansion projects

where additional space will provide for social distancing and COVID mitigation.

JNPSD anticipates that ESSER funds (which are sufficient to fully fund the project)

would be approved to fund the classroom expansion planned for Phase II of the

Middle School. If allowed, the ESSER funds would fully fund the expansion project,

would have no impact on District funds otherwise, and would not alter the timelines

in the District’s Master Plans for facilities replacement. JNPSD has asked the

Intervenors for their position on this confluence of circumstances. The Intervenors

are evaluating it. JNPSD anticipates reporting the result to the Court and seeking

Court permission in the near future to proceed with Phase II of the Middle School

project utilizing ESSER funds.

      Conclusion: JNPSD has advanced the cause of desegregation faster and

farther than any school district in Arkansas history. It split on July 1, 2016, from a

school district that remained under active court supervision for some fifty-years. At

that time, it inherited non-unitary status in Academics, Discipline, Staffing,




                                           4
       Case 4:82-cv-00866-DPM Document 5748 Filed 08/31/21 Page 5 of 5




Facilities, and Monitoring. Five years later on July 1, 2021, JNPSD stood unitary in

all areas with the exception of Facilities. In that area, it had adopted a facilities

plan that the Court held in 2018 would produce unitary status if followed on the

accelerated timeline provided by the Court and advocated for by the Intervenors. All

parties and the Court have acknowledged that State funding through the

Partnership Program is essential for JNPSD to meet the timelines set in 2018. At

this point that funding will not come for Taylor Elementary. JNPSD has exhausted

all reasonable alternatives to secure that funding.

                                         Respectfully Submitted,


                                         Scott P. Richardson (2001208)
                                         McDaniel, Wolff, & Benca PLLC
                                         1307 West 4th St.
                                         Little Rock, AR 72201
                                         501.954-8000
                                         866.419.1601 fax
                                         scott@mwbfirm.com


                                         Attorney for Jacksonville/North Pulaski
                                         School District




                                            5
